FORM notvhrga

                                        UNITED STATES BANKRUPTCY COURT
                                              DISTRICT OF ARIZONA


In re:                                                          Case No.: 2:11−bk−28944−DPC

  POTENTIAL DYNAMIX, LLC                                        Chapter: 11
Debtor(s)



   TIMOTHY SHAFFER                                              Adversary No.: 2:13−ap−00799−DPC
Plaintiff(s)

v.

  Amazon Services LLC
Defendant(s)



                               NOTICE OF VIDEOCONFERENCE HEARING
A videoconference hearing in the above−captioned case will be held on 2/24/21 at 09:00 AM. The Honorable Daniel
P. Collins will consider and/or act upon the following matter(s) at the hearing:

CLOSING ARGUMENTS

Videoconference Hearing Guidelines, which have been implemented by the Court and will be applicable to this
videoconference hearing, are located on the Court's website at the following link:
http://azb.uscourts.gov/sites/default/files/videoconferenceguidelines.pdf.

Interested parties may appear at this videoconference hearing using one of the following options:

         1. Open an internet browser window (Chrome is recommended) and navigate to https://www.zoomgov.com.
                 a. Click on "Join a Meeting" and enter the Hearing ID: 160 021 0353.
                b. Follow on−screen instructions, including entering your full name (First, Last), and entering the
                    Passcode: 160 021 0353.

         2. Click on the Videoconference Hearing link:
            https://www.zoomgov.com/j/1600210353?pwd=MkREVlJwSkFRQ2t3cWx0cElPV3prUT09.
                  a. Follow the on−screen instructions, and ensure that your full name (First, Last) is displayed for the
                     record.




Date: February 21, 2021

Address of the Bankruptcy Clerk's Office:                       Clerk of the Bankruptcy Court:
U.S. Bankruptcy Court, Arizona
230 North First Avenue, Suite 101                               George Prentice
Phoenix, AZ 85003−1727
Telephone number: (602) 682−4000
www.azb.uscourts.gov




     Case 2:13-ap-00799-DPC Doc 357 Filed 02/21/21 Entered 02/21/21 21:26:06                                      Desc
                          Ntc of VideoConference Hrg Page 1 of 1
